Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 05/15/2019:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “synchronization module,” shown in claims 9-10, 12-13, 15, 17-18 and 20, and specified in Para [0006-0007, 0025 and 0063] of the originally filed specification must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “host system” and “perception and planning system.” 
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the following informalities: the specification, as originally filed, in numerous paragraphs, specifies the “host system” as 110 system component and the “perception and planning system” as 110 system component, and yet, in Para [0056, 0075], it is stated that “[h]ost system 110 may represent the perception and planning system 110, or control system 111,” without any explanation on what the specified representation, or such a separation of “host system” from “perception and planning system,” or from “control system” would mean, or would be caused by, or how it would function under different names, with the only exception of what other elements/sub-elements would be structurally included in the host system 110, which renders the specification unclear and indefinite. 
Additionally, drawings 1-3 clearly present and indicate the “host system 110,” the “perception and planning system 110,” and the “control system 111” separately, as different system elements/components, which renders the specification unclear and indefinite.  
Clarification and/or appropriate correction is required.
	For the purpose of this examination, and in view of the specification, it will be interpreted that the “host system 110,” the “perception and planning system 110,” or the “control system 111” together or individually are an autonomous vehicle computerized processing unit, such as a well-known in the art vehicle CPU.  


Claim Objections
1.	Claim 9 objected to because of the following informalities:  it is recommended to rewrite the third limitation/feature of claim 9 by adding a colon punctuation mark after the word “comprising,” and by replacing commas with semicolon punctuation marks at the end of each following sub-limitation/sub-feature, so they read/appear as the following: “… a synchronization module coupled to the sensor interface and the host interface, wherein the synchronization module is configured to: 
segment video data received from the camera into a plurality of video segments ;
synchronize in time each of the video segment with sensor data received from a first sensor of the plurality of sensors ; 
 ; and 
transmit the combined sensor data to the perception and planning system to be utilized to perceive a driving environment surrounding the ADV at a point in time corresponding to the video segment.” Appropriate correction is required.
2.	Claim 17 objected to because of the following informalities:  it is recommended to rewrite the third limitation/feature of claim 17 by adding a colon punctuation mark after the words “includes” and “configured to,” and by replacing commas with semicolon punctuation marks at the end of each following corresponding sub-limitation/sub-feature, so they read/appear as the following: “… a sensor unit, wherein the sensor unit includes:
a sensor interface coupled to the plurality of sensors ; 
a host interface capable coupled to the perception and planning system ; and 
a synchronization module coupled to the sensor interface and the host interface, wherein the synchronization module is configured to:
segment video data received from the camera into a plurality of video segments ; 
synchronize in time each of the video segment with sensor data received from a first sensor of the plurality of sensors ; 
combine each video segment with the corresponding time-synchronized sensor data of the first sensor to generate combined sensor data ; and 
transmit the combined sensor data to the perception and planning system to be utilized to perceive a driving environment surrounding the ADV at a point in time corresponding to the video segment.” Appropriate correction is required.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

1.1	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “synchronization module” in claims 9-10, 12-13, 15, 17-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It is well known in the art that a software, as well as a hardware or firmware, can be configured, or programmed to carry out, or perform well-known in the art method steps, such segmenting video data, synchronizing video data with sensor data, combining video data with sensor data, transmitting data, compressing video data, buffering length of video data, prepending or adding video data, tagging sensor data, tagging video data, identifying sensor data, HOVEWER, it is unclear whether the claimed/specified “synchronization module” is a structure element/component, or not. It is not shown in the drawings, Para [0006-0007, 0025 and 0063] of the originally filed specification do not provide any clarification either. 
Fig. 6, Para [0065, 0068, 0071, 0076 and 0079] of the published specification provide support for “multi-sensor synchronization module 609,” not for “synchronization module,” which is unclear again whether the multi-sensor synchronization module 609, which appears to be a structure element/component, is the same as the synchronization module, or they are different modules. Clarification is required.  
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 1 recite the limitation/feature “an autonomous driving vehicle” in both claim 1 preamble and body of claim 1, which is unclear whether the same “autonomous driving vehicle” is being claimed, or different “autonomous driving vehicles” are being claimed, which renders the claim indefinite.  Clarification and/or appropriate correction is required.
For the purpose of this examination, it will be interpreted that the same “autonomous driving vehicle” is being claimed in claim 1.
1.1.2	Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.3	Claim limitation, in claims 9 and 17, “synchronization module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is unclear whether the claimed/specified “synchronization module,” as claimed or as specified, is a structure element/component, or not. It is well known in the art that a software, as well as a hardware or 
Fig. 6, Para [0065, 0068, 0071, 0076 and 0079] of the published specification provide support for “multi-sensor synchronization module 609,” not for “synchronization module,” which is unclear again whether the multi-sensor synchronization module 609, which appears to be a structure element/component, is the same as the synchronization module, or they are different modules, which renders claim 9 indefinite. Clarification is required.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


1.1.4	Claims 10-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.1.5	Claims 1, 9 and 17 recite the limitation "the corresponding time-synchronized sensor data [of the first sensor]" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.6	Claims 2-8, 10-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.1.7	Claims 4, 12 and 20 recite the limitation "the corresponding video unit" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.8	Claims 5-6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected dependent claim 4 and 12 correspondingly, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-9, 12-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2020/0021728A1), herein Yang’728.
As per claims 1, 9 and 17, Yang’728 discloses, through the invention (see entire document), a computer-implemented method/sensor unit/autonomous driving system for operating an autonomous driving vehicle (ADV) (see entire document, particularly fig. 1-2, abstract, Para [0006-0007, 0010-0011, 0016, 0019, 0028, 0030-0037, 0045-0051]), the method comprising: 
segmenting, at a sensor unit, video data received from a camera mounted on an autonomous driving vehicle (ADV) into a plurality of video segments, wherein the sensor unit is coupled between a plurality of sensors including the camera and a perception and planning system for autonomously driving the ADV (see entire document, particularly fig. 6, 8, abstract, Para [0006-0007, 0027, 0034] – teaching lidar scans utilized in tandem with camera images; when revolving in 360.degree., each laser light pulse in the teach on “segmented, into a plurality of video segments (e.g., video images) video data received from a camera mounted on an autonomous driving vehicle (ADV),” in the instant application); 
synchronizing in time each of the video segment with sensor data received from a first sensor of the plurality of sensors (see entire document, particularly in fig. 5-8, abstract, claims 1, 13, 25, Para [0006-0008, 0014-0018, 0027, 0065, 0071-0080, 0091-0092, 0096-0097, 0103-0104] – teaching synchronization of a lidar data and a camera data on an autonomous vehicle, synchronizing a light detection and ranging sensor (lidar) and a camera data on an autonomous vehicle); 
combining each video segment with the corresponding time-synchronized sensor data of the first sensor to generate combined sensor data (see entire document, particularly in fig. 2, abstract, Para [0006, 0027, 0065] – teaching utilization of lidar scans in tandem with camera images relies on some degree of precision in internal clocks within the lidar and the camera image; allowing synchronization of a lidar and a camera on an autonomous vehicle with a high degree of precision, e.g., less than 5 milliseconds, in Para [0027]; the perception module 210 that combines lidar data with image data captured by one or more cameras, in Para [0065]); and 
transmitting the combined sensor data to the perception and planning system to be utilized to perceive a driving environment surrounding the ADV at a point in time corresponding to the video segment (see entire document, particularly in fig. 2, abstract, Para [0028, 0033, 0043, 0049-0052, 0065, 0085] – teaching sending control signals sent to the vehicle, in Para [0049-0052]; the perception module 210 that combines lidar data with image data captured by one or more cameras to identify various features in the local area; features in the local area that may include one or more objects in the local area, details of the road on which the vehicle 150 is travelling, traffic signs along the road, and so on, in Para [0065]).

As per claims 7 and 15, Yang’728 further discloses, through the invention (see entire document), synchronizing in time each segment of the video segments with sensor data received from the fist sensor that comprises: tagging each segment of the of the video segments with a respective first timestamp; tagging the sensor data received from the first sensor with a second timestamp; and identifying the corresponding time-synchronized sensor data based on the first timestamp and the second timestamp (see entire document, particularly in fig. 3, 6, Para [0007, 0046, 0065, 0068-0072, 0076-0077, 0083-0084, 0091-0092]). 

As per claims 8 and 16, Yang’728 further discloses, through the invention (see entire document), sensor that comprises a LIDAR device or a RADAR device (see entire document, particularly in abstract, Para [0006-0008, 0027, 0034, 0046] – teaching lidar, lidar scans).

2.	Claims 2-3, 10-11 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Yang’728 in view of Yang (Pub. No.: US 2020/0116865A1), herein Yang’865.
As per claims 2, 10 and 18, Yang’728 does not explicitly disclose through the invention, or is missing, prior to segmenting the video data, compressing the video data into compressed video data, wherein each segment of the compressed video data is independently decodable into uncompressed video data. 
However, Yang’865 teaches, through the invention (see entire document), particularly in fig. 2, Para [0007-0008, 0048, 0054, 0056], claims 2, 12, 22, autonomous vehicle that can perform a different type of compression on each image representation; encoding and compressing sensor data (e.g., LiDAR) sensor data that achieves significantly improved compression ratios while minimizing the rate of error when generating the HD map; representation generation module 215 that provides each of the image channels 255 to the representation compression module 220 to generate codes 285 for each image channel 255; the representation compression module 220 that can perform either a lossless compression or a lossy compression on each image channel 255; image channels 255 that possess important information that is less tolerable to error undergo a lossless compression whereas image channels 255 that include information that is more tolerable to error undergo a lossy compression.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang’728 by incorporating, applying and utilizing the above steps, technique and features as taught by Yang’865. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for autonomous vehicle, perform a different type of compression on each image representation, based on the amount of tolerable error; to represent a location of the environment around the autonomous vehicle (see entire Yang’865 document, particularly Para [0006-0007]).

As per claims 3, 11 and 19, Yang’728 does not explicitly disclose through the invention, or is missing,  compressing the video data that comprises using a predetermined compression process, and wherein a length of each segment of the compressed video data is determined by the predetermined compression process. 
However, Yang’865 teaches, through the invention (see entire document), particularly in Para [0006, 0093, 0132, 0143], collecting, processing, and efficient encoding of sensor data; that although the subsequent description refers specifically to the encoding of sensor data that can be used to generate a HD map for autonomous vehicles, the encoding and compression techniques described herein that can also be applied a variety of other scenarios including encoding and compressing sensor data gathered in indoor environments (e.g., for the navigation of robots in an indoor setting); the online HD map system 110 and the vehicle computing system 120 that use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs; the techniques disclosed herein that make self-driving of autonomous vehicles possible; the techniques described herein applied to autonomous vehicles, the techniques that can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, for displaying HD maps on displays of client devices such as mobile phones, laptops, tablets, or any computing device with a display screen; techniques displayed herein that can also be applied for displaying maps for purposes of computer simulation, for example, in computer games, and so on; compression achieved using Zlib compression techniques; TABLE 5, on page 16, with Compression 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang’728 by incorporating, applying and utilizing the above steps, technique and features as taught by Yang’865. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for autonomous vehicle, perform a different type of compression on each image representation, based on the amount of tolerable error (see entire Yang’865 document, particularly Para [0007]).


Allowable Subject Matter
1.	Claims 4-6, 12-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 4-6, 12-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662